DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/18/2022 has been entered.

Status of Claims
Claims 1, 4-5, 7, 13, 15 and 18 are currently amended. Claim 3 has been canceled. Claims 1-2 and 4-20 are pending.

Priority
As noted in the prior Office action(s), Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, such that claims 1-2 and 4-20 are not entitled to the benefit of the prior '927 application.

Drawings
The drawings are objected to because portions of the drawings are illegible and/or difficult to read. For example, the details of the screenshots (e.g., Figs. 14, 35, etc.) are illegible; Fig. 25 is difficult to read as entirely different portions of the legend look identical (e.g., values on either side of the "green" label look the same but correspond to different hue values); etc. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Additionally, color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color (e.g., Figs. 22C-22F include what appear to be red and/or green "x" markings). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14 and claims dependent thereon, the limitation "wherein the processor is configured to control the plurality of LEDs to i) provide a first indication indicating that a finger of the user has been detected; and ii) provide a second indication indicating a quality of the PPG signal" is indefinite. It is unclear in what manner, if at all, the above-noted limitation limits the claimed method. Does the method requiring providing a first indication indicating that a finger of the user has been detected and providing a second indication indicating a quality of the PPG signal?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 7, 9, 12, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0369234 A1 (Bremer) in view of US 2021/0345892 A1 (Han), US 2015/0141774 A1 (Ogawa), US 2018/0235489 A1 (Mouradian) and US 2017/0188864 A1 (Drury).
Regarding claims 1 and 4, Bremer teaches and/or suggests a device for measuring blood pressure comprising: 
a housing (housing 14) including a top portion (first surface 18) and a flat base portion (second surface 22), the top portion including a groove to receive a finger of a user (groove 26 and/or 34), the groove having a curved end towards a center of the housing and partially defined by a bottom surface (Figs. 1-3, 5-6, etc.); 
a light source disposed within the housing and positioned within the groove and configured to emit light in the groove (emitter 54);
a photodetector disposed within the housing and positioned within the groove and configured to light reflected from the finger while the light is emitted (detector 58); and
a processor (processor 94) configured to generate a PPG signal (e.g., ¶ [0028] pulse profile signal; Fig. 10, sensing PPG data; etc.) to determine a blood pressure of the user (¶ [0052]).
Bremer does not teach the top portion of the housing is curved. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Bremer with the top portion of the housing being curved because Applicant has not disclosed that the claimed shape of the top portion of the housing provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses the top surface of the housing may be either dome-like (i.e., curved) or a flat surface (¶ [0610]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the housing shape taught/suggested by Bremer because either configuration/shape permits the device to be held by the user and/or sufficiently accommodate a finger(s) for analysis.
Bremer as modified does not expressly teach the photodetector is configured to capture a sequence of image frames while the light is emitted, or the processor configured to generate the PPG signal of a user using the sequence of image frames to determine a blood pressure of the user. 
Han teaches/suggests a device comprising a light source configured to emit light on a finger (light source 119); a photodetector configured to capture a sequence of image frames while the light is emitted (camera 105); and a processor configured to generate a PPG signal of a user using the sequence of image frames (hardware processor; ¶ [0006] capture a video of at least a portion of skin and extract at least one PPG signal from the video). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the photodetector being configured to capture a sequence of image frames while the light is emitted and the processor being configured to generate a PPG signal of a user using the sequence of image frames as taught/suggested by Han as a simple substitution of one known configuration for generating a PPG for further analysis for another to yield no more than predictable results. See MPEP 2143(I)(B).
Bremer as modified does not expressly teach the light source and photodetector are positioned beneath the bottom surface of the groove. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Bremer with the light source and photodetector being positioned beneath the bottom surface of the groove because Applicant has not disclosed that the claimed location of the light source and photodetector provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the light source and photodetector position taught and/or suggested by Bremer because either configuration permits obtaining or generating a PPG signal from the finger for further analysis.
Alternatively/Additionally, Ogawa teaches and/or suggests a method comprising receiving a finger within a groove of a housing of a device (Fig. 34, guide groove G15 in chassis serving as a guide for the finger; ¶ [0568]), the device including, inter alia: a light source disposed within the housing and positioned beneath a bottom surface of the groove (Figs. 34, 38, etc., light source G17); and a photodetector disposed within the housing and positioned beneath a bottom surface of the groove (Figs. 34, 38, etc., photosensitive element G18); and generating a PPG signal based on output of the photodetector (e.g., ¶ [0561]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the light source and photodetector being positioned beneath a bottom surface of the groove as taught/suggested by Ogawa as a simple substitution of one known configuration for sufficiently directing light towards and detecting light reflected from a finger for another to yield no more than predictable results. See MPEP 2143(I)(B).
Bremer as modified does not teach the device further comprises one or more tactile surface features extending from the bottom surface of the groove and defining a first portion of the bottom surface of the groove to aid the user in positioning a pulp region of the finger above the photo-detector, wherein the photodetector is positioned within the first portion and configured to capture images of the pulp region of the finger of the user. However, Bremer as modified does disclose the light source and photodetector are positioned in a first portion of the bottom surface of the groove (e.g., Ogawa, Fig. 34). 
Mouradian teaches and/or suggests a device comprising one or more tactile surface features (¶ [0043] shroud surrounding the optical emitters 122 and optical receivers 124; tactile indicators (e.g., bumps or ridges) at or near the optical sensor 104; etc.) configured to aid the user to position the finger such that a pulp region of the finger is positioned above a photodetector (optical receivers 124) (¶ [0043] where the shroud or tactile indicators help assist with proper placement of a desired finger observation site, e.g., fingertip having a high density of capillaries), and wherein the tactile surface feature(s) includes a protrusion at a surface forming a closed loop to accommodate the pulp region of the finger of the user (e.g., ¶ [0043] shroud surrounding the emitters and receivers).
Since Bremer as modified teaches/suggests sensor (i.e., the light source and photodetector) is positioned in a first portion of the bottom surface of the groove (e.g., Ogawa, Fig. 34) and teaches/suggests positioning a pulp region of the finger above the photodetector comprises positioning the finger against the bottom surface (e.g., Ogawa, Figs. 34, 38, etc.), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with one or more tactile surface features extending from the bottom surface of the groove and defining the first portion of the bottom surface of the groove (i.e., defining the location of the sensor or light source and photodetector), the tactile surface feature(s) including a protrusion at the bottom region forming a closed loop to accommodate the pulp region of the finger of the user, so that the photodetector is configured to capture images of the pulp region of the finger of the user as taught/suggested by Mouradian in order to assist the user the appropriately positioning his/her finger for measurement, further limit intrusion of the ambient light on the photodetector, etc. (Mouradian, ¶ [0043]).
Bremer as modified does not teach the curved top portion includes at least one visual output device including a plurality of light emitting diodes (LEDs), wherein the processor is configured to control the plurality of LEDs to i) provide a first indication indicating that a finger of the user has been detected; and ii) provide a second indication indicating a quality of the PPG signal.
Ogawa teaches and/or suggests a device comprising a top surface comprising a plurality of LEDs (LEDs G19 and/or LEDs G20) and a processor (signal processor G101) configured to control the plurality of LEDs to i) provide a first indication indicating that a finger of the user has been detected (¶ [0614] LEDs G19 and LEDs G20 illuminate the entire chassis G21 in response to output from the subject sensor G27 via the signal processor G101 when the subject sensor G27 detects a hand approaching, a person, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the curved top portion including at least one visual output device including a plurality of LEDs, wherein the processor is configured to control the plurality of LEDs to i) provide a first indication indicating that a finger of the user has been detected as taught/suggested by Ogawa in order to report the position of the device so that the subject can use it promptly (Ogawa, ¶ [0615]). 
Bremer as modified does not teach the processor is further configured to control the plurality of LEDs to ii) provide a second indication indicating a quality of the PPG signal. 
Drury teaches/suggests a device comprising a visual output device including at least one LED (¶ [0100] LED viewable by the user;); and a processor configured to: provide an indication indicating a quality of an obtained PPG signal via the at least one LED (¶ [0127] provide feedback about the quality of the PPG signal through visual cue; ¶ [0100] where intensity, pulsing rate and/or color of an LED may be modified or adjusted for providing visual feedback) by assessing a quality of the PPG signal; select, based on the quality of the PPG signal, from a plurality of light outputs, a light output; and cause the visual output device to emit the light output (¶ [0127] provide feedback about the quality of the PPG signal through visual cue; ¶ [0100] where intensity, pulsing rate and/or color of an LED may be modified or adjusted for providing visual feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the processor being further configured to control the plurality of LEDs to ii) provide a second indication indicating a quality of the PPG signal (e.g., via intensity, pulsing rate and/or color) as taught/suggested by Drury in order to facilitate providing feedback about the quality of the PPG signal, so that the user may make adjustments as required (Drury, ¶ [0127]). 
Regarding claim 2, Bremer as modified teaches/suggests the groove extends from an edge of the housing towards a center of the device (Figs. 1-3, 5-6, etc.). 
Regarding claim 7, Bremer as modified teaches/suggests the limitations of claims 3, but does not expressly teach the first portion of the bottom surface is less than 15 mm and greater than 2 mm from a center of the curved end. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Bremer with the first portion of the bottom region is less than 15 mm and greater than 2 mm from a center of the curved end because Applicant has not disclosed that the claimed location of the light source and photodetector provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses the distance between the first portion and center of the curved end comprise distances other than the claimed range (e.g., ¶ [0628]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the first portion location taught/suggested by Bremer as modified (see, e.g., distance between opening G12 and edge G22 of Ogawa (e.g., Fig. 34)) because either configuration permits obtaining or generating a PPG signal from the finger for further analysis.
Regarding claim 9, Bremer as modified teaches/suggests the device further comprises a communications interface configured to communicate with a remote device (e.g., ¶ [0056] communication circuitry 118 configured to communicate with the remote device 106). 
Regarding claim 12, Bremer as modified teaches/suggests the device further comprises an oximeter to measure oxygen level in blood flowing through the finger (¶ [0028] means for calculating blood oxygen saturation or SpO2 levels). Alternatively/Additionally, Ogawa teaches and/or suggests a similar device comprising a pressure sensor to measure pressure applied by the finger to a first portion of the bottom region of the groove (grip strength sensor G16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer to further comprise a pressure sensor to measure pressure applied by the finger to a first portion of the bottom region of the groove as taught/suggested by Ogawa in order to enable optimizing pressing force (Ogawa, ¶ [0588]).
Regarding claims 15, 18 and 19, Bremer teaches/suggests method of measuring vital signs of a user, comprising:
receiving a finger within a groove (groove 26 and/or 34) of a housing of a device (device 10 including housing 14) (¶ [0024]), the groove partially defined by a bottom surface, the device including: a top portion (first surface 18) and a flat base portion (second surface 22), the top portion including the groove (Fig. 1); a processor (processor 94); a light source disposed within the housing and positioned in the groove (emitter 54); and a photodetector disposed within the housing and positioned in the groove (detector 58); 
emitting, by the light source, light in the groove; capturing, by the photodetector, light reflected from the finger while the light is emitted; and generating a photoplethysmographic (PPG) signal to determine one or more vital signs of the user (¶ [0028] pulse profile signal; Fig. 10, sensing PPG data; etc.).
Bremer does not teach the top portion of the housing is curved. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Bremer with the top portion of the housing being curved because Applicant has not disclosed that the claimed shape of the top portion of the housing provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses the top surface of the housing may be dome-like or a flat surface (¶ [0610]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the housing shape taught/suggested by Bremer because either configuration/shape permits the device to be held by the user and/or sufficiently accommodate a finger(s) for analysis.
Bremer as modified does not expressly teach capturing, by the photodetector, a sequence of images of the finger while the light is emitted; and generating, by the processor, the PPG signal using the sequence of images to determine one or more vital signs of the user. 
Han teaches/suggests a method comprising emitting, by a light source, light on a finger (light source 119); capturing, by the photodetector (camera 105), a sequence of images of the finger while the light is emitted; and generating, by a processor (hardware processor), a PPG signal using the sequence of images to determine one or more vital signs of the user (¶ [0006] capture a video of at least a portion of skin, extraction code configured to cause the at least one hardware processor to extract at least one PPG signal from the video).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bremer with capturing, by a photodetector, a sequence of images of the finger while the light is emitted; and generating, by the processor, a PPG signal using the sequence of images to determine one or more vital signs of the user as taught/suggested by Han as a simple substitution of one known configuration for generating a PPG for further analysis for another to yield no more than predictable results. See MPEP 2143(I)(B).
Bremer as modified does not expressly teach the light source and photodetector are positioned beneath the bottom surface of the groove. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Bremer with the light source and photodetector being positioned beneath the bottom surface of the groove because Applicant has not disclosed that the claimed location of the light source and photodetector provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the light source and photodetector position taught and/or suggested by Bremer because either configuration permits obtaining or generating a PPG signal from the finger for further analysis.
Alternatively/Additionally, Ogawa teaches and/or suggests a method comprising receiving a finger within a groove of a housing of a device (Fig. 34, guide groove G15 in chassis serving as a guide for the finger; ¶ [0568]), the device including, inter alia: a light source disposed within the housing and positioned beneath a bottom surface of the groove (Figs. 34, 38, etc., light source G17); and a photodetector disposed within the housing and positioned beneath a bottom surface of the groove (Figs. 34, 38, etc., photosensitive element G18); and generating a PPG signal based on output of the photodetector (e.g., ¶ [0561]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the light source and photodetector being positioned beneath a bottom surface of the groove as taught/suggested by Ogawa as a simple substitution of one known configuration for sufficiently directing light towards and detecting light reflected from a finger for another to yield no more than predictable results. See MPEP 2143(I)(B).
Bremer as modified does not teach the device further comprises one or more tactile surface features extending from the bottom surface of the groove and defining a first portion of the bottom surface of the groove to aid the user in positioning a pulp region of the finger above the photo-detector, wherein the photodetector is positioned within the first portion and configured to capture images of the pulp region of the finger of the user. However, Bremer as modified does disclose the light source and photodetector are positioned in a first portion of the bottom surface of the groove (e.g., Ogawa, Fig. 34). 
Mouradian teaches and/or suggests a device comprising one or more tactile surface features (¶ [0043] shroud surrounding the optical emitters 122 and optical receivers 124; tactile indicators (e.g., bumps or ridges) at or near the optical sensor 104; etc.) configured to aid the user to position the finger such that a pulp region of the finger is positioned above a photodetector (optical receivers 124) (¶ [0043] where the shroud or tactile indicators help assist with proper placement of a desired finger observation site, e.g., fingertip having a high density of capillaries), and wherein the tactile surface feature(s) includes a protrusion at a surface forming a closed loop to accommodate the pulp region of the finger of the user (e.g., ¶ [0043] shroud surrounding the emitters and receivers).
Since Bremer as modified teaches/suggests sensor (i.e., the light source and photodetector) is positioned in a first portion of the bottom surface of the groove (e.g., Ogawa, Fig. 34) and teaches/suggests positioning a pulp region of the finger above the photodetector comprises positioning the finger against the bottom surface (e.g., Ogawa, Figs. 34, 38, etc.), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with one or more tactile surface features extending from the bottom surface of the groove and defining the first portion of the bottom surface of the groove (i.e., defining the location of the sensor or light source and photodetector), the tactile surface feature(s) including a protrusion at the bottom region forming a closed loop to accommodate the pulp region of the finger of the user, so that the photodetector is configured to capture images of the pulp region of the finger of the user as taught/suggested by Mouradian in order to assist the user the appropriately positioning his/her finger for measurement, further limit intrusion of the ambient light on the photodetector, etc. (Mouradian, ¶ [0043]).
Bremer as modified does not teach the curved top portion includes at least one visual output device including a plurality of light emitting diodes (LEDs), wherein the processor is configured to control the plurality of LEDs to i) provide a first indication indicating that a finger of the user has been detected; and ii) provide a second indication indicating a quality of the PPG signal.
Ogawa teaches and/or suggests a device comprising a top surface comprising a plurality of LEDs (LEDs G19 and/or LEDs G20) and a processor (signal processor G101) configured to control the plurality of LEDs to i) provide a first indication indicating that a finger of the user has been detected (¶ [0614] LEDs G19 and LEDs G20 illuminate the entire chassis G21 in response to output from the subject sensor G27 via the signal processor G101 when the subject sensor G27 detects a hand approaching, a person, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the curved top portion including at least one visual output device including a plurality of LEDs, wherein the processor is configured to control the plurality of LEDs to i) provide a first indication indicating that a finger of the user has been detected as taught/suggested by Ogawa in order to report the position of the device so that the subject can use it promptly (Ogawa, ¶ [0615]). 
Bremer as modified does not teach the processor is further configured to control the plurality of LEDs to ii) provide a second indication indicating a quality of the PPG signal, or the method further comprises assessing, by the processor, a quality of the sequence of image frames or a quality of the PPG signal; and providing a light signal indicative of the quality of the sequence of image frames or the quality of the PPG signal. 
Drury teaches/suggests a device comprising a visual output device including at least one LED (¶ [0100] LED viewable by the user;); and a processor configured to assess a quality of the sequence of image frames or a quality of the PPG signal; provide, via the at least one LED, a light signal indicative of the quality of the sequence of image frames or the quality of the PPG signal (¶ [0127] provide feedback about the quality of the PPG signal through visual cue; ¶ [0100] where intensity, pulsing rate and/or color of an LED may be modified or adjusted for providing visual feedback); and instructing the user to adjust placement of the finger within the groove, responsive to determining a poor quality of the sequence of image frames or a poor quality of the PPG signal (¶ [0126] provide instructions to the user to move or adjust the fit of the biometric monitoring device so as to improve the signal quality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device/method of Bremer with assessing, by the processor, a quality of the sequence of image frames or a quality of the PPG signal; providing, via the plurality of LEDs, a light signal indicative of the quality of the sequence of image frames or the quality of the PPG signal; and instructing the user to adjust placement of the finger within the groove, responsive to determining a poor quality of the sequence of image frames or a poor quality of the PPG signal as taught/suggested by Drury in order to facilitate providing feedback about the quality of the PPG signal, so that the user may make adjustments as required and/or guide a user to improve signal quality (Drury, ¶ [0127]).
Regarding claim 16, Bremer as modified teaches/suggests the method further comprises determining a measurement of the one or more vital signs using the PPG signal (¶ [0054]); and displaying the measurement of the one or more vital signs on a display device (e.g., Fig. 8).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer in view of Han, Ogawa, Mouradian and Drury as applied to claim(s) 1 above; or alternatively, over Bremer in view of Han, Ogawa, Mouradian and Drury as applied to claim(s) 1 above, and further in view of US 2020/0196881 A1 (Zemel).
Regarding claim 5, Bremer as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the first portion of the bottom surface has a first dimension between 2 mm and 10 mm and a second dimension between 5 mm and 20 mm. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Bremer with the first portion of the bottom region having a first dimension between 2 mm and 10 mm and a second dimension between 5 mm and 20 mm because Applicant has not disclosed that the claimed first portion dimensions provide an advantage, are used for a particular purpose, or solve a stated problem. Rather, Applicant expressly discloses the above-noted first and second dimensions may be outside the above-noted ranges (¶ [0628]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with first portion dimensions taught/suggested by Bremer as modified (e.g., suggested by Mouradian to be felt by and accommodate a fingertip) because either configuration permits obtaining or generating a PPG signal from a desired location of the finger for further analysis.
Alternatively/Additionally, Zemel teaches/suggests a first portion (portion in which PPG sensor components are located) having a first dimension between 2 mm and 10 mm and a second dimension between 5 mm and 20 mm (¶ [0100]; ¶ [0110]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the first portion of the bottom surface having a first dimension between 2 mm and 10 mm and a second dimension between 5 mm and 20 mm as taught and/or suggested by Zemel in order to facilitate achieving a high enough pressure without being overly sensitive (Zemel, ¶ [0110]) and/or as a simple substitution of one suitable first portion area for measuring a PPG signal for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer in view of Han, Ogawa, Mouradian and Drury as applied to claim(s) 4 above; or alternatively, over Bremer in view of Han, Ogawa, Mouradian and Drury as applied to claim(s) 4 above, and further in view of US 10,772,394 B1 (Michalske).
Regarding claim 6, Bremer as modified teaches/suggests the limitations of claim 4, as discussed above, but does not expressly teach the thickness of the protrusion is less than 1 mm. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Bremer with the thickness of the protrusion being less than 1 mm because Applicant has not disclosed that the claimed protrusion thickness provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses the thickness of the protrusion can be outside the claimed range (e.g., ¶ [0625]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the protrusion thicknesses taught and/or suggested by Bremer as modified (e.g., suggested by Mouradian to be felt by and accommodate a fingertip) because either configuration permits guiding a user to appropriately obtain/generate a PPG signal from a desired location of the finger for further analysis.
Alternatively/Additionally, Mouradian teaches and/or suggests the protrusion should be perceptible to a user, providing a tactile guide to properly position the finger (e.g., ¶ [0043]). Accordingly, Mouradian suggests the protrusion has a thickness at least sufficient to be felt by a user. Michalske discloses relatively small, i.e., less than 1 mm (e.g., 0.25 mm, 0.5 mm), protrusions are perceptible by sensitive fingertips (col. 12, lines 47-67), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the thickness of the protrusion being less than 1 mm in order to provide a protrusion of sufficient thickness for being felt by the fingertip (Michalske, col. 12, lines 47-67) for guiding placement of a user's finger. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer in view of Han, Ogawa, Mouradian and Drury as applied to claim(s) 1 above, and further in view of US 2019/0008399 A1 (Mukkamala).
Regarding claim 8, Bremer teaches/suggests the limitations of claim 1. Additionally, Han discloses the photodetector comprises a camera as noted above, and appears to suggest said camera may comprise a red-green-blue (RGB) photodetector (e.g., ¶ [0029]). Alternatively/Additionally, Mukkamala more expressly discloses a RGB photodetector/camera may be utilized for generating a PPG signal (e.g., ¶ [0094]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the photo-detector including a RGB photodetector as taught and/or suggested by Mukkamala as a simple substitution of one known photodetector capable of acquiring a sequence of images for generating a PPG signal for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer in view of Han, Ogawa, Mouradian and Drury as applied to claim(s) 9 and 15 above, and further in view of US 2006/0084878 A1 (Banet '878). 
Regarding claim 10, Bremer as modified teaches/suggests the limitations of claim 9, as discussed above, and further teaches and/or suggests the processor is configured to: cause the communication interface to transmit the PPG signal to the remote device (¶ [0055]), the remote device configured to display the blood pressure measurement on a display device (e.g., Fig. 8). Though Bremer discloses the device is configured for determining a blood pressure measurement of the user using the PPG signal, Bremer appears to disclose function is performed by the processor (¶ [0054]). Accordingly, Bremer as modified does not expressly teach the remote device is configured to determine a blood pressure measurement of the user using the PPG signal. However, Bremer does disclose the remote device may be configured to determine data or parameters from the received data (¶ [0055]). 
Banet '878 teaches/suggests a sensing unit configured to generate a PPG signal of a user; a communications interface configured to communicate with a remote device, wherein the sensing unit is configured to: cause the communication interface to transmit the PPG signal to the remote device (e.g., Fig. 5; ¶ [0043] optical module 602 that measures and transmits optical waveforms to a hand-held wireless device 612), and the remote device is configured to: determine a blood pressure measurement of the user using the PPG signal; and display the blood pressure measurement on a display device (¶ [0010]; Fig. 5; etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the remote device being configured to determine a blood pressure measurement of the user using the PPG signal as taught/suggested by Banet '878 in order to leverage the processing, display, and power capabilities of the remote device to measure vital signs, such as blood pressure, based on measured data/signals, thereby reducing cost and/or complexity of the sensing device (i.e., components provided within the housing) (Banet '878, ¶ [0010]). 
Regarding claim 17, Bremer as modified teaches/suggests the limitations of claim 15, as discussed above, and transmitting the PPG signal to a remote device (¶ [0055]), and displaying the measurement of the one or more vital signs on a display device (e.g., Fig. 8). Though Bremer discloses determining a blood pressure measurement of the user using the PPG signal, Bremer appears to disclose function is performed by the processor of the housing (¶ [0054]). Accordingly, Bremer as modified does not expressly teach the method comprises the remote device determining a measurement of the one or more vital signs using the PPG signal. However, Bremer does disclose the remote device may be configured for determining data or parameters from the received data (¶ [0055]). 
Banet '878 teaches/suggests a sensing unit configured to generate a PPG signal of a user; a communications interface configured to communicate with a remote device, wherein the sensing unit is configured to: cause the communication interface to transmit the PPG signal to the remote device (e.g., Fig. 5; ¶ [0043] optical module 602 that measures and transmits optical waveforms to a hand-held wireless device 612), and the remote device is configured to: determine a blood pressure measurement of the user using the PPG signal; and display the blood pressure measurement on a display device (¶ [0010]; Fig. 5; etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bremer with the remote device determining a measurement of the one or more vital signs using the PPG signal as taught/suggested by Banet '878 in order to leverage the processing, display, and power capabilities of the remote device to measure vital signs, such as blood pressure, based on measured data/signals, thereby reducing cost and/or complexity of the sensing device (i.e., components provided within the housing) (Banet '878, ¶ [0010]). 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer in view of Han, Ogawa, Mouradian and Drury as applied to claim(s) 1 above, and further in view of US 2006/0009698 A1 (Banet '698). 
Regarding claim 11, Bremer as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the processor is configured to: determine a blood pressure measurement of the user using the PPG signal (¶ [0054]). Bremer further discloses the blood pressure measurement is displayed on a display device (e.g., Fig. 8), but does not expressly teach the device further comprises a display device disposed within the housing, wherein the blood pressure measurement is displayed on said display device. 
Banet '698 teaches/suggests a device comprising, inter alia, a housing (Figs. 1 and 7, Abstract, etc.); means for detecting/generating a PPG signal (sensor 4 for generating optical waveform 17); a processor (data-processing circuit 101); and a display device disposed within the housing (LCD display 3), wherein the processor is configured to determine a blood pressure measurement of the user using the PPG signal (¶ [0025]); and display the BP measurement on a display device (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the device further comprising a display device disposed within the housing, wherein the blood pressure measurement is displayed on said display device as taught/suggested by Banet '698 in order to enable providing feedback to a user with respect to his/her vital signs without requiring a secondary device (e.g., comparable to remote device 106 of Bremer). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer in view of Han, Ogawa, Mouradian and Drury as applied to claim(s) 1 above; or alternatively, over Bremer in view of Han, Ogawa, Mouradian and Drury as applied to claim(s) 1 above, and further in view of US 2007/0123947 A1 (Wenger).
Regarding claim 13, Bremer as modified teaches/suggests the limitations of claim 1, and further teaches/suggests assessing a quality of the PPG signal; select, based on the quality of the PPG signal, from a plurality of light outputs, a light output; and causing the visual output device/plurality of LEDs to emit the light output (e.g., changing LED intensity, color, etc., based on assessed signal quality), as discussed with respect to claim 1 above. Bremer as modified does not expressly teach selecting a subset of the plurality of LEDs based on the quality of the PPG signal; and causing the subset of the plurality of LEDs visual output device to emit a light output. 
To the best of the examiner's understanding, the above limitation refers to/encompasses selecting a number of LEDs to illuminate based on the quality of the PPG signal, as described in paragraph [0635] of the specification as filed (e.g., more LEDs illuminated indicating higher signal quality). Accordingly, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Bremer with selecting a subset of a plurality of LEDs for emitting a light output based on the quality of the PPG signal because Applicant has not disclosed that the claimed selecting a subset of LEDs provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with selecting other LED parameters (color, intensity) based on the quality of the PPG signal as taught/suggested by Bremer (or Bremer as modified by Drury), rather than the number of LEDs, because either visual output facilitates providing feedback about PPG signal quality to a user.
Alternatively/Additionally, Wenger discloses degree of signal quality (e.g., acceptable, unacceptable, etc.) can be visually output through color or number of LEDs illuminated (¶ [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with selecting a subset of the plurality of LEDs based on the quality of the PPG signal; and causing the subset of the plurality of LEDs visual output device to emit a light output as a simple substitution of one known arrangement (e.g., number of LEDs) for outputting signal quality information for another (e.g., LED(s) color) to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer in view of Han, Ogawa, Mouradian and Drury as applied to claim(s) 1 and 15 above, and further in view of US 2010/0194572 A1 (Chan), US 2015/0083590 A1 (Rajala) and US 2003/0118219 A1 (Higuchi).
Regarding claim 14, Bremer as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the device further comprises a light pipe disposed within the housing at an upper edge of the groove, the processor configured to cause the light pipe to be illuminated to prompt the user to take a measurement of the one or more vital signs.
Chan discloses illuminating a light to prompt a user to take measurement of one or more vital signs, such as blood pressure (e.g., ¶ [0016]).
Rajala teaches/suggests a device comprising a light pipe disposed within a housing (light guide 721) at an edge of an input aperture (24); and a processor configured to cause the light pipe to be illuminated to prompt the user to take a measurement (¶ [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer to further comprise a light pipe disposed within a housing, wherein the processor is configured to cause the light pipe to be illuminated to prompt a user to take a measurement as taught/suggested by Rajala in order to remind a user to initiate a measurement (Chan, ¶ [0016]; Rajala, ¶ [0010]; etc.).
Bremer as modified does not expressly teach the light pipe is disposed at an upper edge of the groove. Higuchi teaches/suggests illuminating an upper edge of a finger-receiving portion in order to guide finger placement position (¶ [0013] light transmitting ring 110 serving as a finger position guide). Since Bremer as modified discloses a finger is positioned in the groove in order to obtain a PPG signal/vital sign measurement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bremer with the light pipe being disposed at an upper edge of the groove in order to guide finger placement for acquiring measurements (Higuchi, ¶ [0013]). 
Regarding claim 20, Bremer as modified teaches/suggests the limitations of claim 15, but does not teach the method further comprises providing, via a finger groove light pipe located at an upper edge of the groove, a light signal to prompt the user to take a measurement of the one or more vital signs.
Chan discloses illuminating a light to prompt a user to take measurement of one or more vital signs, such as blood pressure (e.g., ¶ [0016]).
Rajala teaches/suggests a device comprising a light pipe disposed within a housing (light guide 721) at an edge of an input aperture (24); and a processor configured to cause the light pipe to be illuminated to prompt the user to take a measurement (¶ [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bremer to further comprise providing, via a light pipe, a light signal to prompt the user to take a measurement of the one or more vital signs as taught/suggested by Rajala in order to remind a user to initiate a measurement (Chan, ¶ [0016]; Rajala, ¶ [0010]; etc.).
Bremer as modified does not expressly teach the light pipe is disposed at an upper edge of the groove. Higuchi teaches/suggests illuminating an upper edge of a finger-receiving portion in order to guide finger placement position (¶ [0013] light transmitting ring 110 serving as a finger position guide). Since Bremer as modified discloses a finger is positioned in the groove in order to obtain a PPG signal/vital sign measurement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bremer with the light pipe being located at an upper edge of the groove in order to guide finger placement for acquiring measurements (Higuchi, ¶ [0013]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant submits, "During the Examiner interview, the Examiner explained that the grip strength sensor G16 shown in FIG. 37(a) of Ogawa corresponding to the device shown in FIG. 33(a) could be considered to be the tactile surface feature (reproduced below)" (Remarks, pg. 10). 
The examiner respectfully disagrees with Applicant's characterization of the interview discussion. The examiner did not indicate that the grip strength sensor G16 of Ogawa "could be considered to be the tactile surface feature." Rather, the examiner indicated the general location of the grip strength sensor G16 is where the tactile surface feature(s) would be located in the proposed modification since Ogawa discloses the optical sensor may be wholly within the G16 sensor (e.g., Fig. 34), and the remaining cited prior art (Mouradian in the rejection of record above) teaches and/or suggests providing tactile surface feature(s) (e.g., a surrounding shroud, ridges, bumps, etc.) at/around the sensor (i.e., emitter(s)/detector(s)) location to both shield the sensor components from ambient light and guide positioning of the fingertip over the sensor. 
Applicant further submits, "[The] grip strength sensor G16 does not extend from the bottom surface of the groove and define a first portion of the bottom surface of the groove to aid the user in positioning a pulp region of the finger above the photodetector" (Remarks, pg. 10). 
The examiner has not suggested that the grip strength sensor is the tactile surface feature, as noted above. Additionally, Ogawa teaches/suggests at least one embodiment in which the light source and photodetector are provided beneath the bottom surface and the fingertip is intended to be placed against the bottom surface during measurement (e.g., Fig. 38). Mouradian teaches and/or suggests providing a tactile surface feature(s) that extends from the finger-bearing surface (shroud, ridge, bump, etc.) to facilitate blocking ambient light and guiding proper positioning of the fingertip over the sensor. Since Ogawa (or Bremer as modified thereby) suggests the bottom surface is where the finger/fingertip is meant to be positioned during measurement, it would have been obvious for the tactile surface feature(s) to extend from said surface for at least the reasons noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791